Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Response filed 05/13/2021 in response to a non-final action. Claims 1-5, 7-26 and 28-32 are pending. Claims 6 and 27 have been cancelled. Claims 1, 2-5, 7-9, 12-26 and 28-30 have been amended. Claims 31 and 32 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 16-18, 22-24, 29 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. ( US 2016/0269087 A1)  hereinafter “Subramanian”, in view of Wang (US 20140119220), hereinafter “Wang”.

Regarding the method of claim 1, Subramanian teaches:
“A method performed by a first access point (AP) of a first basic service set (BSS), comprising:” (Subramanian [0055]: In a wireless communication system, a base station may be referred to as an access point, as it functions nearly the same, providing communication coverage for a respective geographic coverage area)
 operating as a controller of a transmission opportunity (TXOP) of a wireless channel; (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)
allocating resources for a multiple access point (multi-AP) coordinated transmission on the wireless channel during at least a portion of the TXOP, wherein the resources include the allocated resources for one or more second APs of one or more second BSSs, the allocated resources conditionally being made available for use by a respective second AP or a respective second station (STA) associated with  the respective second AP subject   (Subramanian [0086 - 0088]: The serving base station makes decisions based on the various information exchanged and the various parameters available (such as transmission power level, reception power level, etc.),  regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications.)
transmitting a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the allocated resources for the TXOP(Subramanian [0086 - 0090]: Serving base station (Step 425) exchanges interference and scheduling information (Step 420 generated interference graphs) with neighboring APs, where the interference graphs are calculations and measurements based on interference information collected (Step 410) from various reports sent by UEs that comprise transmission power level, reception power level [0084]. ;
(Subramanian [0090]: data transmission commences between base stations to STAs in coordinated manner to avoid interference with one another.)
Subramanian does not teach:
…transmit power limit…
…Trigger message includes a parameter indicating the transmit power limit limit as a condition for each of the one or more second APs to use the allocated resources 
However, Wang teaches:
…transmit power limit…
…Trigger message includes a parameter indicating the transmit power limit (Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The AP could also re-configure the explicit transmit power limit (increase or decrease, in dB for example) according to measurements and calculations performed by the AP, and measurements and calculations by neighboring APs, that are exchanged [0087-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.
  
Regarding claim 2 and 23, which depend from claim 1 and 22, respectively, Subramanian teaches the base claim. Subramanian further teaches:
“the first AP is the controller of the TXOP based on a determination that the first AP has won contention for the TXOP.” (Subramanian [0082 - 0083], Fig. 4: Serving Base station is first to serve or initiate exchanges with other base stations, devices, and determines scheduling and allocates resource – first to serve “wins” contention for the transmission opportunity.)

Regarding claim 3 and 24, which depend from claim 1 and 22, respectively, the combination of Subramanian and Cariou teaches the base claim. Subramanian teaches:
“the first AP is a master AP or other AP having a dedicated role as the controller of transmission opportunities including said TXOP.” (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)

Regarding claim 8 and 29, which depend from claim 1 and 22, respectively, Subramanian teaches the base claim. Subramanian further teaches:
“wherein the multi-AP coordinated transmission includes concurrent downlink communications from the first AP to the first STA and from one or more of the second APs to the respective second STAs, and wherein the parameter is configured to prevent the one or more second APs from using the respective allocated resources” (Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring (second) base stations, which are used to measure the received signal strengths (RSSIs) of the transmitting base stations, and to calculate interference measurements and transmission parameters for each participating AP. The interference measurement report (Step 410, [0084]) from the STA to the BSs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping (Step 420,  [0085] to determine the transmit signal levels and thresholds that would direct the BSs to transmit or refrain from transmitting. This information is exchanged (Step 425, [0086]) with other BSs along with scheduling information prior to scheduling transmission (Step 430, [0087]).
Subramanian does not teach:
“…parameter ..would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate”
However, Wang teaches:
“…parameter ..would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate” (Wang [0086]: Wang teaches that the AP configures an explicit transmit power level or value (parameter) of each neighboring AP so that is within the range of the transmit power range.  (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so each AP would not interfere with neighboring APs, and operate properly [0059]. The explicit transmit power limit or value are configured based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The explicit transmit power level for each user link is selected to not interfere with neighboring APs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian to  provide explicit transmit power levels for clearly defining AP transmission opportunities (TXOP) without interference for improved network performance. The motivation is to reduce calculation complexity in determining proper operation of the network.

Regarding claims 9 and 30, which depend from claims 8 and 29, respectively, Subramanian teaches the base claim. Subramanian further teaches:
wherein the parameter includes a coordinated downlink (CO-DL) parameter, the method further comprising, (Subramanian [0072], [0083]: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, which are used to measure the received signal strengths (RSSIs) of the transmitting BSs, and to calculate interference measurements and transmission parameters for each participating BS); 
determining  (the CO-DL)  parameter based, at least in part, on an estimated transmit power of the first AP for the multi-AP coordinated transmission and an estimated channel quality between the first AP and the first STA., (Subramanian [0072 - 0074], [0084 - 0086]: the DPSS measurement signal may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters.), 

Regarding claim 10, which depend from claim 9, Subramanian teaches the base claim. Subramanian further teaches:
“the test communication is a null data packet or a quality of service (QoS) packet.”  (Subramanian [0083]: The STA receives a Directional Primary synchronization signal (DPSS) from base station that is used to measure received signal power level RSSI. The DPSS functions nearly identically to the null data packet as a test communication signal, that when received, would produce the same or similar results (i.e. an RSSI or measured test signal)).

Regarding claim 11, which depend from claim 9, Subramanian teaches the base claim. Subramanian further teaches:
“one or more of the second APs to measure a respective second RSSI of the test communication from the first STA, wherein the CO-DL parameter and the respective second RSSIs are usable by the second APs to determine whether their respective transmit powers would cause interference to the first STA above the threshold.” (Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring APs, which are used to measure the received signal strengths (RSSIs) of the transmitting APs, and to calculate interference measurements and transmission parameters for each participating AP. The interference measurement report from the STA to the APs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] to determine the transmit signal levels and thresholds that would direct the APs to transmit or refrain from transmitting. This information is exchanged with other APs along with scheduling information effectively coordinating all data transmissions to reduce or avoid interference amongst all devices and APs.)

Regarding claim 12,  Subramanian teaches: 
A method performed by a second access point (AP) of a second basic service set (BSS), comprising: 
receiving, from a first AP of a first BSS, a multiple access point (multi-AP) coordinated transmission trigger (MAP-CT-Trigger) message associated with a transmission opportunity (TXOP) of a wireless channel, wherein the MAP-CT-Trigger message indicates allocated resources for a multi-AP coordinated transmission on the wireless channel during at least a  portion of the TXOP,  the allocated resources conditionally being available for use by the second AP or a second station (STA) of the second BSS subject to transmit power limit; (Subramanian [0086 - 0090]: Serving base station (Step 425) exchanges interference and scheduling information (Step 420 generated interference graphs) with neighboring APs, where the interference graphs are calculations and measurements based on interference information collected (Step 410) from various reports sent by UEs that comprise transmission power level, reception power level [0084]. Interference graphs are compiled from interference reports providing transmission power levels, receive levels, measured and calculated from neighboring APs and UEs [0084])
transmitting data to at least the second STA using the allocated resources during at least the portion of the TXOP as part of the multi-AP coordinated transmission that concurrently includes a communication between the first AP and a first STA. (Subramanian [0090]: data transmission commences between base stations to STAs in coordinated manner to avoid interference with one another.)
Subramanian does not teach:
…Trigger message includes a parameter indicating the transmit power limit has a condition for each of the one or more second APs to use the allocated resources 
However, Wang teaches:
…Trigger message includes a parameter indicating the transmit power limit (Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The AP could also re-configure the explicit transmit power limit (increase or decrease, in dB for example) according to measurements and calculations performed by the AP, and measurements and calculations by neighboring APs, that are exchanged [0087-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claim 16, which depend from claim 12, Subramanian teaches the base claim. Subramanian further teaches:
“the multi-AP coordinated transmission is configured for concurrent downlink communication from the first AP to the first STA and from the second AP to the second STA, and wherein the parameter  is configured to prevent the second AP from using the allocated resources (Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring (second) base stations, which are used to measure the received signal strengths (RSSIs) of the transmitting BSs, and to calculate interference measurements and transmission parameters for each participating BS. The interference measurement report from the STA to the BSs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] to determine the transmit signal levels and interference thresholds that would direct the BSs to transmit or refrain from transmitting for a coordinated transmission opportunity, without interference from each device’s transmissions.)
Subramanian does not teach:
“…parameter ..would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate”
However, Wang teaches:
“…parameter ..would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate” (Wang [0086]: Wang teaches that the AP configures an explicit transmit power level or value of each neighboring AP so that is within the range of the transmit power range.  (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so each AP would not interfere with neighboring APs, and operate properly [0059]. The explicit transmit power limit or value are configured based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The explicit transmit power level for each user link is selected to not interfere with neighboring APs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian to  provide explicit transmit power levels for clearly defining AP transmission opportunities (TXOP) without interference for improved network performance. The motivation is to reduce calculation complexity in determining proper operation of the network.

Regarding claim 17, which depend from claim 16, Subramanian teaches the base claim. Subramanian further teaches:
“wherein the parameter includes a coordinated downlink (CO-DL) parameter based, at least in part, on an estimated transmit power of the first AP for the multi-AP coordinated transmission and an estimated channel quality between the first AP and the first STA.” (Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, utilized for individual interference measurements (RSSIs). Subramanian [0072 - 0074], [0084 -0086]: The DPSS measurement signals may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters such as transmit power levels, power level threshold included in an interference report to be used by the BSs to determine interference levels.),

Regarding claim 18, which depend from claim 17, Subramanian teaches the base claim. Subramanian further teaches:
“measuring a first received signal strength indicator (RSSI) between the first STA and the second AP based on a test communication transmitted by the first STA; (Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received by the first STA from the serving (first) and neighboring (second) BSs, for interference measurements (RSSIs.)
determining a downlink power limit based, at least in part, on the CO-DL parameter and the first RSS (Subramanian [0083 - 0090]: The interference measurement report from the STA may include a transmission power level, reception power level, base station ID, or any combination thereof. The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting.); and  Firm Ref. No.: 118.185172-Page 54 of 59-Qualcomm Ref. No.: 185172 
determining whether to use the allocated resources for the concurrent downlink communication based, at least in part, on the downlink power limit and a power setting of the second AP.” Subramanian [0085-0086]: The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting for a coordinated transmission opportunity, without interference from each device’s transmissions.) 

Regarding claim 22,  Subramanian teaches:
“A wireless communication device for use in a first access point (AP) of a first basic service set (BSS), comprising (Subramanian [0055]: access point may be referred to as a base station 105): 
operate as a controller of a transmission opportunity (TXOP) of a wireless channel; (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)
allocate resources for a multiple access point (multi-AP) coordinated transmission on the wireless channel during at least a portion of the TXOP, wherein the resources include allocated resources for or more second APs of one or more second BSSs, the allocated resources conditionally being made available for use by a respective second AP or a respective second station (STA) associated with the respective second AP subject (Subramanian [0086 - 0088]: The serving base station makes decisions based on the various information exchanged and the various parameters available (such as transmission power level, reception power level, etc.),  regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications.) to a transmit power limit;
and at least one modem configured to: 
transmit a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the allocated resources for the TXOP, (Subramanian [0086 - 0090]: Serving base station (Step 425) exchanges interference and scheduling information (Step 420 generated interference graphs) with neighboring APs, where the interference graphs are calculations and measurements based on interference information collected (Step 410) from various reports sent by UEs that comprise transmission power level, reception power level [0084]. );and 
and transmit data to at least a first STA of the first BSS as part of the multi-AP coordinated transmission during at least the portion of the TXOP. (Subramanian [0090]: data transmission commences between base stations to STAs in coordinated manner to avoid interference with one another.)
Subramanian does not teach:
…Trigger message includes a parameter indicating the transmit power limit limit as a condition for each of the one or more second APs to use the allocated resources 
However, Wang teaches:
…Trigger message includes a parameter indicating the transmit power limit (Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The AP could also re-configure the explicit transmit power limit (increase or decrease, in dB for example) according to measurements and calculations performed by the AP, and measurements and calculations by neighboring APs, that are exchanged [0087-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claim 31, Subramanian teaches:
The method of claim 1, further comprising: 
transmitting, during a first portion of the TXOP, a multi-AP scheduling trigger (MAP- Sch-Trigger) message to the one or more second APs of the one or more respective second BSSs (Subramanian [0086]: The serving (first) base station exchanges, interference and scheduling information with neighboring base stations in a message that can include various parameters such as a transmission power level, reception power level, etc.), as part of a sequence of steps to initiate (or trigger) data communication later); 
receiving one or more scheduling indications from the one or more second APs in response to the MAP-Sch-Trigger message (Subramanian [0087]: The serving (first) base station receives scheduling information responses back from various neighboring base stations); and 
allocating the allocated resources to the one or more second APs based on the scheduling indications Subramanian [0087 - 0088]: The serving base station makes decisions based on the various information exchanged and the various parameters available (such as transmission power level, reception power level, etc.), regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications.).

Regarding claim 32, Subramanian teaches:
The method of claim 12, further comprising: 
receiving, during a first portion of the TXOP, a multi-AP scheduling trigger (MAP-Sch- Trigger) message from the first AP (Subramanian [0086]: The serving, or first base station exchanges interference and scheduling information with neighboring base stations (the serving base station performs the sending, and the neighboring base station performs the receiving) in a form of a message (or report) that can include various parameters such as a transmission power level, reception power level, etc., as part of a sequence of steps to initiate (or trigger) data communication later.); and 
transmitting one or more scheduling indications from the second AP to the first AP in response to the MAP-Sch-Trigger message, wherein the allocated resources are based on the scheduling indications. (Subramanian [0087]: The neighboring, second base station send scheduling information responses to the serving, first base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 20180027573), hereinafter “Cariou”, in view of Subramanian et al. ( US 20160269087 A1)  hereinafter “Subramanian”, and in further view of Wang (US 20140119220), hereinafter “Wang”

Regarding claim 19, Cariou teaches:
A method performed by a second station (STA) associated with a second access point of a second basic service set (BSS), comprising: 
receiving a message from a second AP that indicates allocated resources conditionally being made available for a multi-AP coordinated transmission during at least a portion of the TXOP subject to a transmit power limit; (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.)
and 
transmitting a first communication from the second STA to the second AP during at least the portion of the TXOP as part of the multi-AP coordinated transmission that concurrently includes a second communication between the first STA and the first AP based on a determination that a transmit power setting of the second STA is below the transmit power such that interference from the first communication remains below a threshold amount of interference that the first AP will tolerate as a result of the second STA using the allocated resources  (Cariou [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions (Cariou [0103 - 0104]: The STA, at the end of the sequence of steps to validate transmission of data, proceeds to transmit one or more uplink PPDUs in a coordinated transmission without interference from each other’s transmissions).
Cariou does not teach:
during a transmission opportunity (TXOP) controlled by a first AP of a first BSS
However, Subramanian teaches:
during a transmission opportunity (TXOP) controlled by a first AP of a first BSS (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Subramanian into the method of Cariou to separate the AP as the owner of the TXOP, distinct from the STA that is determining that it can transmit at a non-interfering transmit level, so that it can properly send out indications for transmit power limits to all APs and STAs in proximity area. This allows a plurality of STAs to join the network more efficiently.
Cariou and Subramanian do not teach:
transmit power limit
However, Wang teaches:
transmit power limit Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.


Regarding claim 20, which depend from claim 19, Cariou teaches:
further comprising: receiving a coordinated uplink (CO-UL) parameter and an identifier of the first AP (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.); 
detecting, using the identifier of the first AP, a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message transmitted from the first AP, the MAP-CT-Trigger message to indicate a start of the portion of the TXOP for the multi-AP coordinated transmission (Cariou [0086 - 0089]: The STA identifies the message from OBSS AP (first AP) by decoding the ESS color parameter included in the HE-SIG field of the OBSS PPDU, determining the AP is assigned from an overlapping BSS versus from the same BSS.); 
and determining whether to use the allocated resources based, at least in part, on the CO-UL parameter. (Cariou [0085 - 0091]: The STA may determine a received OBSS power, or received signal strength (e.g. RSSI) based on receiving the trigger frame/PPDU. This transmission parameter, together with scheduling information, channel and time resources and identifier can in some combination (by rule, mapping, or other method), determine to enable or refrain STA – AP transmission exchanges in regard to interference levels for a coordinated transmission opportunity without interference.) 

Regarding claim 21, which depend from claim 20, Cariou teaches:
before the multiple-AP coordinated transmission: 
measuring a signal strength of the MAP-CT-Trigger message (Cariou [0085]: STA measures received OBSS power (RSSI) based on the received OBSS PPDU/message transmit power setting) ;  Firm Ref. No.: 118.185172-Page 55 of 59-Qualcomm Ref. No.: 185172 
determining the transmit power limit for the first communication from the second STA to the second AP based on the signal strength and a parameter included in the MAP-CT-Trigger (Cariou [0090 - 0091]: The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be the maximum threshold used to determine whether the STA is to transmit a PPDU.); and 
determining whether to transmit the first communication based on whether the transmit power setting of the second STA is below. (Cariou [0091]: The upper threshold limit would be the maximum threshold used to determine whether the STA is to transmit a PPDU, that would result in coordinated transmission opportunity without interference due to other’s transmissions.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 13 - 15, 25 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. ( US 2016/0269087 A1)  hereinafter “Subramanian”, in view of Cariou et al. (US 20180027573), hereinafter “Cariou”, in further view of Wang (US 20140119220), hereinafter “Wang”.
 
Regarding claims 4 and 13, which depend from claims 1 and 12, respectively, the combination of Subramanian and Cariou teaches the base claim. While Subramanian teaches coordinating transmission between base stations to avoid or reduce interference caused by their transmissions, Subramanian does not teach:
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more of the second STAs to the respective second APs, and wherein the transmit power  is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power limit” 
Cariou also teaches coordinating transmission between base stations to avoid or reduce interference caused by their transmissions, Cariou further teaches: 
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more of the second STAs to the respective second APs, and wherein the transmit power is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would direct the STA not transmit a PPDU, and that would interfere with the OBSS AP. [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions);
Because Subramanian and Cariou are similar in coordinating transmission between base stations to avoid interference, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Subramanian by incorporating the teachings of Cariou, that the method uses specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   
Subramanian and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.


Regarding claim 25, which depend from claim 22, respectively, the combination of Subramanian and Cariou teaches the base claim. While Subramanian teaches coordination between base stations to avoid or reduce interference caused by their transmissions, Subramanian does not teach:
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more second STAs to the respective second APs, and wherein the transmit power limit is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power limit..” 
Cariou also teaches coordination between base stations to avoid or reduce interference caused by their transmissions, Cariou further teaches: 
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more second STAs to the respective second APs, and wherein the transmit power is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would require that the STA not transmit a PPDU that would interfere with the OBSS AP. [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions);)
Because Subramanian and Cariou are similar in coordinating transmission between base stations to avoid interference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian by incorporating the teachings of Cariou where the device includes specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   
Subramanian and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.


Regarding claim 5, 14 and 26, which depend from claims 4 and 25, respectively, the combination of Subramanian and Cariou teaches the base claim. Cariou teaches:
“wherein the parameter includes a coordinated uplink (CO-UL) parameter indicating the transmit power based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate.” (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.);
Subramanian and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claim 14, which depend claim 13, the combination of Subramanian and Cariou teaches the base claim. Subramanian does not teach:  
“wherein the parameter includes a coordinated uplink (CO-UL) parameter, indicating the transmit power limit  based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate”
Cariou teaches: 
“wherein the parameter includes a coordinated uplink (CO-UL) parameter”  (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.), 
“indicating the transmit power  based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP. This in effect, results in a coordinated transmission opportunity without interference due to other’s transmissions.)
Subramanian and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claims 7, 15, and 28, which depend from claims 5, 14 and 26, respectively, the combination of Subramanian and Cariou teaches the base claim. Cariou teaches:
“the MAP-CT-Trigger message is configured to cause the one or more second APs to retransmit the CO-UL parameter to their respective second BSSs, and wherein the CO-UL parameter is usable by each of the second STAs to determine whether their respective transmit powers would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate.” (Cariou [0081], [0083]: The serving, or master AP alongside neighboring APs are not restricted from periodic or repeated broadcast of the trigger or control frame messages to at least one of a plurality of STAs within receiving proximity. The control frames may embed parameters such as predetermined power threshold(s), transmit power levels and/or ranges, or any other parameter that the AP transmit power or interference threshold would be based on. Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP.)


Response to Applicant’s Arguments
Examiner acknowledges Applicant’s amendments to claims 1, 2-5, 7-9, 12-26 and 28-30.
Applicant’ remarks, see page 16, filed on 05/13/2021, respect to Objections to the Specifications have been fully considered and are persuasive. The objections to informalities at paragraphs [0080], [0088], [0115], [0120] and [0151] of the specification have been withdrawn.
Applicant’s remarks, see page 16, filed on 05/13/2021, with respect to the 35 U.S.C. 101 rejection of the claims have been fully considered and are persuasive. The rejections to claims 22-30 have been withdrawn.
Applicant’s remarks, see page 16, filed on 05/13/2021, with respect to 35 U.S.C 112(b) rejection of the claims have been fully considered and are persuasive. The rejection of claims 1 and 2 have been withdrawn.
Applicant’s arguments, see pages 17 through 22, filed 05/13/2021, have been fully considered but they are not persuasive.
Applicant’s argument 1 (page 17, regarding 102 rejection of claim 1)
In the remarks, the applicant argues that prior art Subramanian does not teach “a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the allocated resources for the TXOP, wherein the MAP-CT-Trigger message includes a parameter indicating the transmit power limit as a condition for each of the one or more second APs to use the allocated resources”, as claim 1 is amended. 
Examiner’s Response
The Examiner respectfully disagrees.
The Examiner finds that the prior art Subramanian discloses  "The serving base station may generate a local interference graph based on the interference report, exchange interference information with the neighbor base station(s), and schedule subsequent transmissions to the UE based on the exchanged interference information." The content of the interference graph is compiled from various STA interference reports that contain transmit power, received power, beam ID , etc. The transmit power information is embedded in the interference graph. While prior art Subramanian discloses a transmit power level, it is not specific, or explicit transmit power limit that is communicated to various APs.
New prior art Wang for claim 1, addresses this. Wang recites an explicit “transmit power” as a transmit power limit, selected from a set of transmit power range [0086]. Wang recites that the AP configures a transmit power for each user link within the transmit power range. 
Wang teaches:
…transmit power limit…
…Trigger message includes a parameter indicating the transmit power limit (Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The AP could also re-configure the explicit transmit power limit (increase or decrease, in dB for example) according to measurements and calculations performed by the AP, and measurements and calculations by neighboring APs, that are exchanged [0087-0095]).
The Examiner finds that the prior art Subramanian, in view of new prior art Wang, reads to claim 1 appropriately. 
Rejection of claim 1 is maintained.

Applicant’s argument 2 (page 18, regarding 102 rejection of claim 12)
In the remarks, the applicant argues that the prior art Subramanian does not support the  rejection of amended claim 12. The applicant argues that prior art Subramanian does not teach “a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the allocated resources for the TXOP, wherein the MAP-CT-Trigger message includes a parameter indicating the transmit power limit as a condition for each of the one or more second APs to use the allocated resources”, as claim 12 is amended. 
Examiner’s Response
	The Examiner respectfully disagrees. 
Examiner notes that Claim 12 is amended in similar manner as claim 1 is amended
The Examiner finds that prior art Subramanian and new prior art Wang teaches claim 12 as amended. See Examiner’s Response for Argument 1, above for details. Rejection of claim 12 is maintained.


Applicant’s argument 3 (page 19, regarding 102 rejection of claim 19)
In the remarks, the applicant argues that prior art Subramanian does not teach “a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the allocated resources for the TXOP, wherein the MAP-CT-Trigger message includes a parameter indicating the transmit power limit as a condition for each of the one or more second APs to use the allocated resources”, as claim 19 is amended. Applicant argues that the prior art Subramanian does not teach each and every element of the amended claim 19.
Examiner’s Response
	The Examiner respectfully disagrees. 
Examiner notes that Claim 19 is amended in similar manner as claim 1 is amended
The Examiner finds that prior art Subramanian and new prior art Wang teaches claim 19 as amended. See Examiner’s Response for Argument 1, above for details. Rejection of claim 19 is maintained.

Applicant’s argument 4 (page 19, regarding 102 rejection of claim 22)
Applicant argues that the remarks regarding Subramanian and claim 1 apply vis-à-vis to the features of amended independent claim 22.
Examiner’s Response
	The Examiner respectfully disagrees. 
Examiner notes that Claim 22 is amended in similar manner as claim 1 is amended.
The Examiner finds that prior art Subramanian and new prior art Wang teaches claim 22 as amended. See Examiner’s Response for Argument 1, above for details. Rejection of claim 22 is maintained.

Applicant’s argument 5 (page 19, regarding 102 rejection of dependent claims  2-3, 8-11, 16-18, 23, 23, 24, 29 and 30)
Applicant argues that dependent claims 2-3, 8-11, 16-18, 23, 23, 24, 29 and 30 depend from independent claims 1, 12, 19 and 22, and submits that the dependent claims are patentable over the cited reference for at least the same reasons as their respective base independent claims.

Examiner’s Response
	The Examiner respectfully disagrees. 
Examiner maintains rejection of independent claims 1, 12, 19 and 22. See Examiner’s Response for Argument 1-4 above. Rejection of dependent claims 2-3, 8-11, 16-18, 23, 23, 24, 29 and 30 is maintained.

Applicant’s argument 6 (page 20, regarding 102 rejection of  claims  19-21)
In the remarks, the applicant argues that the prior art Cariou does not support claims 19-21 as amended. The applicant argues that “the STA is opportunistic user of the wireless channel, and not controlling the TXOP” and “determines the OBSS power threshold on its own without regard to a transmit power level and allocated resources”.

Examiner’s Response
	The Examiner respectfully disagrees. 
	The Examiner finds that prior art Subramanian and new prior art Wang teaches claim 19 as amended. 
	Prior art Subramanian recites, from 103 rejection of claim 19 above:
during a transmission opportunity (TXOP) controlled by a first AP of a first BSS (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)
	Prior art Wang recites, from 103 rejection of claim 19 above:
transmit power limit Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
	Rejection of claim 19 is maintained.
	Rejection of claims 20 and 21 are maintained for dependency from claim 19.


Applicant’s argument 6 (page 21, regarding 103 rejection of dependent claims  4, 5, 7, 13-15, 25, 26 and 28)
Applicant argues that dependent claims 4, 5, 7, 13-15, 25, 26 and 28 depend from independent claims 1, 12, 19 and 22, and submits that the dependent claims are patentable over the cited reference for at least the same reasons as their respective base independent claims.

Examiner’s Response
The Examiner respectfully disagrees. 
Examiner maintains rejection of independent claims 1, 12, 19 and 22. See Examiner’s Response for Argument 1-4 above. Rejection of dependent claims 4, 5, 7, 13-15, 25, 26 and 28 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
 


/HUY D VU/Supervisory Patent Examiner, Art Unit 2461